UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-4116



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LEONARD SHELTON MCCULLOUGH, JR., a/k/a Lennie
Boo,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. Frank W. Bullock, Jr.,
Chief District Judge. (CR-96-195)


Submitted:   May 18, 1999                     Decided:   June 9, 1999


Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rion Charles Brady, Archdale, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Sandra J. Hairston,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leonard Shelton McCullough, Jr., appeals from his conviction

by jury of conspiracy to possess with intent to distribute cocaine

and cocaine base for which he was sentenced to 360 months impris-

onment.   McCullough’s only claim on appeal is that the government

violated 18 U.S.C. § 201(c)(2) (1994) when it provided cooperating

witnesses “things of value” (i.e., lenient sentencing) in exchange

for their testimony.

     Because McCullough failed to raise this issue in the district

court, this court reviews it for plain error.   See United States v.

Olano, 407 U.S. 725, 732 (1993). Every circuit which has addressed

McCullough’s claim has rejected it.   See United States v. Single-

ton, 144 F.3d 1343 (10th Cir. 1999) (en banc); United States v.

Haese, 162 F.3d 359, 366 (5th Cir. 1998);   United States v. Ware,

161 F.3d 414, 418-25 (6th Cir. 1998) (detailed discussion).     Be-

cause there was no support for McCullough’s claim, any error by the

district court was not plain or obvious.    Accordingly, we affirm

his conviction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2